        Case 9:20-cv-00076-DWM Document 15 Filed 06/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 Sxwnq?els 1 Suwecm / Ksuldi½muma½                    CV 20---76---M-DWM
 'A· ka½mukwa' its, Incorporated, d/b/a
Energy Keepers, Incorporated, a
federal corporation wholly owned by
 the Confederated Salish and Kootenai                        ORDER
 Tribes,

                 Plaintiff,

      V.

 HYPERBLOCK LLC, et al.,

                  Defendants.


      Plaintiff Energy Keepers, Inc. moves for the admission of Matthew

A. Love, Anne E. Lynch, and Sophia E. Amberson to practice before this Court in

this case with Daniel F. Decker to act as local counsel. This Court's practice is to

limit each party to three attorneys, including local counsel, to "secure the just,

speedy, and inexpensive determination of every action and proceeding." Fed. R.

Civ. P. l; cf In re United States, 791 F.3d 945,957 (9th Cir. 2015) ("[A] court's

decision to deny pro hac vice admission must be based on criteria reasonably

related to promoting the orderly administration of justice or some other legitimate
                                           1
           Case 9:20-cv-00076-DWM Document 15 Filed 06/02/20 Page 2 of 3



policy of the courts.") (internal citation omitted). A surfeit of counsel impedes this

mandate by, inter alia, confusing points of contact for the opposing party. Cf

United States v. Ries, 100 F.3d 1469, 1471 (9th Cir. 1996) ("[C]ounsel from other

jurisdictions may be significantly more difficult to reach ... than local counsel.").

Nothing in this limitation prevents counsel from using his or her firm resources to

assure adequate representation for the client.

      Accordingly, IT IS ORDERED that Plaintiffs motions to admit Matthew

A. Love, Anne E. Lynch, and Sophia E. Amberson pro hac vice (Docs. 12, 13, 14)

are GRANTED on the condition that one of the three shall withdraw from this case

consistent with the Court's practice outlined above. Additionally, Energy Keepers,

Inc. shall identify one lead attorney that has authority to make any and all decisions

related to the administration of this case and who will serve as the primary point of

contact.

      IT IS FURTHER ORDERED that the pro hac vice attorneys who remain in

the case shall do their own work. This means that they must do their own writing;

sign their own pleadings, motions, and briefs; and appear and participate

personally. Counsel shall take steps to register in the Court's electronic filing

system ("CM-ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.




                                          2
        Case 9:20-cv-00076-DWM Document 15 Filed 06/02/20 Page 3 of 3



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the pro hac vice attorneys who remain in the case, within fifteen ( 15) days of the

date of this Order, each file a notice acknowledging their respective admission

under the terms set fo~     ove.

      DATED this /-        day of June, 2020.




                                                           , District Judge
                                                           ·ct Court




                                          3
